



Exhibit 10.2
SYNCHRONY FINANCIAL

AMENDED AND RESTATED CHANGE IN CONTROL SEVERANCE PLAN

This document constitutes the Synchrony Financial Change in Control Severance
Plan (the “Plan”). The Plan is intended to enable the Company and its Affiliates
to secure the continued services and ensure the continued dedication and
objectivity of the Executives in the event of any threat or occurrence of, or
negotiation or other action that could lead to, or create the possibility of, a
Change in Control of the Company, by providing to such Executives certain
protections so that such Executives need not be hindered or distracted by
personal uncertainties and risks created by any such possible Change in Control.
The purpose of the Plan is to provide benefits to a group of employees of the
Company and its participating affiliates that constitutes a “select group of
management or highly compensated employees” within the meaning of Department of
Labor Regulation §2520.104-24.
1.Definitions. As used in the Plan, the following terms shall have the
respective meanings set forth below:
(a)    “Affiliate” means (1) any entity that, directly or through one or more
intermediaries, is controlled by the Company, and (2) any entity in which the
Company has a significant equity interest, as determined by the Committee.
(b)    “Board” means the Board of Directors of the Company.
(c)    “Cause” means:
(i)    a material breach by the Executive of his or her duties and
responsibilities (other than as a result of incapacity due to physical or mental
illness) without reasonable belief that such breach is in the best interests of
the Company;
(ii)    any act that would prohibit the Executive from being employed by the
Company and its Affiliates (including, for the avoidance of doubt, Synchrony
Bank) pursuant to the Federal Deposit Insurance Act of 1950, as amended, or
other applicable law;
(iii)    the commission of or conviction in connection with a felony or any act
involving fraud, embezzlement, theft, dishonesty or misrepresentation; or
(iv)    any gross or willful misconduct, any violation of law or any violation
of a policy of the Company or any of its Affiliates by the Executive that
results in or could result in loss to the Company or any of its Affiliates, or
damage to the business or reputation of the Company or any of its Affiliates, as
determined by the Committee.





--------------------------------------------------------------------------------





(d)    “Change in Control” means any of the following events, but only if such
event constitutes a “change in control event” for purposes of Treasury
Regulation Section 1.409A-3(i)(5):
(i)    the acquisition by any individual, entity or group (a “Person”),
including any “person” within the meaning of section 13(d)(3) or 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 30% or more of either (A) the then outstanding shares of common stock of the
Company (the “Outstanding Common Stock”) or (B) the combined voting power of the
then outstanding securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Voting Securities”); excluding, however,
the following: (1) any acquisition directly from the Company (excluding any
acquisition resulting from the exercise of an exercise, conversion or exchange
privilege unless the security being so exercised, converted or exchanged was
acquired directly from the Company), (2) any acquisition by the Company, (3) any
acquisition by an employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company, or (4)
any acquisition by any corporation pursuant to a transaction which complies with
clauses (A), (B) and (C) of subsection (iii) of this Section 1(d); provided
further, that for purposes of clause (2), if any Person (other than the Company
or any employee benefit plan (or related trust) sponsored or maintained by the
Company or any corporation controlled by the Company) shall become the
beneficial owner of 30% or more of the Outstanding Common Stock or 30% or more
of the Outstanding Voting Securities by reason of an acquisition by the Company,
and such Person shall, after such acquisition by the Company, become the
beneficial owner of any additional shares of the Outstanding Common Stock or any
additional Outstanding Voting Securities and such beneficial ownership is
publicly announced, such additional beneficial ownership shall constitute a
Change in Control;
(ii)    during any twelve (12) month period, the cessation of individuals who
constitute the Board (the “Incumbent Board”) to constitute at least a majority
of such Board; provided that any individual who becomes a director of the
Company during such twelve (12) month period whose election, or nomination for
election by the Company’s stockholders, was approved by the vote of at least a
majority of the directors then comprising the Incumbent Board shall be deemed a
member of the Incumbent Board; and provided further, that any individual who was
initially elected as a director of the Company as a result of an actual or
threatened solicitation by a Person other than the Board for the purpose of
opposing a solicitation by any other Person with respect to the election or
removal of directors, or any other actual or threatened solicitation of proxies
or consents by or on behalf of any Person other than the Board shall not be
deemed a member of the Incumbent Board; or
(iii)    the consummation of a reorganization, merger or consolidation or sale
or other disposition of all or substantially all of the assets of the Company (a
“Corporate Transaction”); excluding, however, a Corporate Transaction pursuant
to which (A) all or


2

--------------------------------------------------------------------------------





substantially all of the individuals or entities who are the beneficial owners,
respectively, of the Outstanding Common Stock and the Outstanding Voting
Securities immediately prior to such Corporate Transaction will beneficially
own, directly or indirectly, more than 50% of, respectively, the outstanding
shares of common stock, and the combined voting power of the outstanding
securities entitled to vote generally in the election of directors, as the case
may be, of the corporation resulting from such Corporate Transaction (including,
without limitation, a corporation which as a result of such transaction owns,
directly or indirectly, the Company or all or substantially all of the Company’s
assets) in substantially the same proportions relative to each other as their
ownership, immediately prior to such Corporate Transaction, of the Outstanding
Common Stock and the Outstanding Voting Securities, as the case may be, (B) no
Person (other than: the Company; any employee benefit plan (or related trust)
sponsored or maintained by the Company or any corporation controlled by the
Company; the corporation resulting from such Corporate Transaction; and any
Person which beneficially owned, immediately prior to such Corporate
Transaction, directly or indirectly, 30% or more of the Outstanding Common Stock
or the Outstanding Voting Securities, as the case may be) will beneficially own,
directly or indirectly, 30% or more of, respectively, the outstanding shares of
common stock of the corporation resulting from such Corporate Transaction or the
combined voting power of the outstanding securities of such corporation entitled
to vote generally in the election of directors, and (C) individuals who were
members of the Incumbent Board will constitute at least a majority of the
members of the board of directors of the corporation resulting from such
Corporate Transaction.
Notwithstanding anything to the contrary in the foregoing, (i) for so long as
General Electric Company and its affiliates beneficially own a majority of the
Outstanding Common Stock, no Change in Control shall be deemed to have occurred,
(ii) any transaction pursuant to which common stock of the Company is
transferred from one wholly-owned subsidiary of General Electric Company to
another wholly-owned subsidiary of General Electric Company shall not be deemed
to be a Change in Control, and (iii) the transactions pursuant to which General
Electric Company and its affiliates reduce their ownership of common stock of
the Company shall not constitute a Change in Control; provided that in
connection with any such transaction no other Person acquires beneficial
ownership of common stock of the Company in an amount that would constitute a
Change in Control pursuant to subsection (i) of this Section 1(d).
(e)    “Chief Executive Officer” means the Chief Executive Officer of the
Company.
(f)    “Code” means the Internal Revenue Code of 1986, as amended.
(g)    “Committee” shall mean a committee of the Board of Directors of the
Company designated by the Board to administer the Plan and composed of not less
than two non-employee directors.
(h)    “Company” means Synchrony Financial, a Delaware corporation.


3

--------------------------------------------------------------------------------





(i)     “Effective Date” has the meaning assigned to such term in the Section
below entitled “Effective Date”.
(j)    “Executive” means the Chief Executive Officer and any Executive Vice
President (determined as of the date of any individual’s Separation from
Service). No other employee of the Company or any of its Affiliates shall be an
“Executive” for purposes of this Plan.
(k)    “Executive Vice President” means any Executive Vice President of the
Company who reports directly to the Chief Executive Officer (as determined by
the Committee).
(l)    “Good Reason” means, without the Executive’s express written consent, the
occurrence of any of the following events after a Change in Control:
(i)    a material adverse change in the nature or scope of the Executive’s
authority, powers, functions, duties or responsibilities;
(ii)    a material reduction by the Company in the Executive’s rate of annual
base salary or incentive opportunity; or
(iii)    a change in the Executive’s primary employment location to a location
that is more than forty (40) miles from the primary location of the Executive’s
employment.
Within thirty (30) days after the Executive becomes aware of one or more actions
or inactions described in this Good Reason definition, the Executive shall
deliver written notice to the Company of the action(s) or inaction(s) (the “Good
Reason Notice”). The Company shall have thirty (30) days after the Good Reason
Notice is delivered to cure the particular action(s) or inaction(s). If the
Company so effects a cure, the Good Reason Notice will be deemed rescinded and
of no further force and effect.
(m)    “Monthly Welfare Coverage Premium” means, with respect to any Executive,
the difference between (i) the monthly premium or cost for continuation coverage
of medical, dental and vision benefits under the Company’s welfare benefit
plans, determined pursuant to the Consolidated Omnibus Budget Reconciliation Act
of 1985, as amended (i.e., up to 102% of the total cost (the sum of the employer
and employee portions) of such coverage), and based on the coverage options, if
any, in which the Executive is enrolled immediately prior to his or her
Termination Date, less (ii) the cost for such coverage to such Executive as an
active employee immediately prior to his or her Termination Date. For the
avoidance of doubt, if the Executive is not enrolled in any such coverage
options as of his or her Termination Date, the Monthly Welfare Coverage Premium
will be zero (0).
(n)    “Nonqualifying Termination” means the termination of an Executive’s
employment (i) by the Company for Cause, (ii) by the Executive for any reason
other than Good Reason, (iii) as a result of the Executive’s death, (iv) by the
Company due to the Executive’s absence from his or her duties with the Company
on a full-time basis for at least three-hundred


4

--------------------------------------------------------------------------------





sixty-five (365) consecutive days as a result of the Executive’s incapacity due
to physical or mental illness, or (v) in connection with a sale of assets by the
Company or one of its affiliates if the Executive is offered comparable
employment (as determined by the Committee) by the purchaser of such assets or
one of its affiliates; provided, however, that employment shall not be deemed
comparable if such purchaser does not agree to honor the terms of the Plan with
respect to such Executive for the duration of such Executive’s Termination
Period or to provide other severance benefits that, in the aggregate, are at
least as favorable as those provided under the Plan.
(o)    “Separation from Service” means a “separation from service” as defined in
Treasury Regulation Section 1.409A-1(h).
(p)    “Severance Period” means (i) with respect to the Chief Executive Officer,
the period commencing on the Termination Date and ending thirty (30) months
after the Termination Date, and (ii) with respect to an Executive Vice
President, the period commencing on the Termination Date and ending twenty-four
(24) months after the Termination Date.
(q)     “Average Bonus” means the average cash bonus paid to the Executive for
the three years prior to the year in which the Termination Date occurs.  If an
Executive’s period of employment with the Company and its Affiliates is not
sufficient for him or her to have been eligible for cash bonuses for such three
year period, then the Average Bonus will be the average of the cash bonus(es)
paid to the Executive during his or her period of employment with the Company
and its Affiliates.  In the case where the Executive has no bonus history,
Average Bonus will be the Executive’s target bonus adjusted for the average
funding of the Company’s cash bonus plan during the three years prior to the
year in which the Termination Date occurs.
(r)    “Termination Date” with respect to an Executive means the date during the
Termination Period on which the Executive incurs a Separation from Service other
than by reason of a Nonqualifying Termination.
(s)    “Termination Period” with respect to an Executive means the period
commencing upon a Change in Control and ending on the earlier to occur of (i)
the date which is thirty months following such Change in Control and (ii) the
Executive’s death.
2.    Payments and Benefits Upon Separation from Service. If during the
Termination Period an Executive incurs a Separation from Service, other than by
reason of a Nonqualifying Termination, and the Executive (or the Executive’s
executor or other legal representative in the case of the Executive’s death or
disability following such termination) executes a general release in a form
acceptable to the Company in its sole discretion (the “Release”) within
forty-five (45) days (or such shorter period included in the Release) following
the Termination Date and does not revoke the Release, the Company shall provide
to the Executive, as compensation for services rendered to the Company and its
Affiliates, and in consideration of the Release, the severance benefits
described in paragraphs (a), (b) and (c) of this Section. The obligations under
the Release are in addition to any other non-compete, nondisclosure,
non-solicitation, intellectual property or confidentiality agreements the
Executive may have executed while employed by the Company or in connection with
a termination of


5

--------------------------------------------------------------------------------





employment from the Company. In addition, if the employment of an Executive
shall terminate for any reason, then the Executive shall be entitled to the
following without regard to whether a Release is executed: (i) a cash amount
(subject to any applicable payroll or other taxes required to be withheld
pursuant to Section 6) equal to the sum of the Executive’s salary earned from
the Company and its affiliated companies through the Termination Date, and (ii)
the benefits provided under, and in accordance with, the terms of any other
employee benefit plan in which the Executive participates, including any
long-term incentive programs and related award agreements.
(a)    The Company shall pay to the Executive (or the Executive’s beneficiary or
estate, as the case may be) a lump sum cash amount (subject to any applicable
payroll or other taxes required to be withheld pursuant to Section 6) equal to
the sum of (i) and (ii) below:
(i)    a prorated bonus for the year in which the Termination Date occurs,
determined by multiplying the Executive’s Average Bonus by a fraction, the
numerator of which is the number of days prior to the Termination Date in the
year in which the Termination Date occurs and the denominator of which is 365 or
366, as applicable, reduced by the amount of any bonus paid or to be paid under
any Company bonus plan with respect to the year in which the Termination Date
occurs; plus
(ii)    an amount determined as follows:
(A)    with respect to the Chief Executive Officer, the product of two and one
half (2.5) times the sum of (1) the Executive’s annual base salary in effect
immediately prior to the Termination Date and (2) the Executive’s Average Bonus;
and
(B)    with respect to any Executive Vice President, the product of two (2)
times the sum of (1) the Executive’s annual base salary in effect immediately
prior to the Termination Date and (2) the Executive’s Bonus.
The amount described above shall be paid less than seventy-five (75) days after
the Termination Date.
(b)    The Company shall pay to the Executive a lump sum cash amount equal to
the product of (i) the Monthly Welfare Coverage Premium, and (ii) (x) in the
case of the Chief Executive Officer, thirty (30), and (y) in the case of any
Executive Vice President, twenty-four (24). The amount described above shall be
paid less than seventy-five (75) days after the Termination Date.


6

--------------------------------------------------------------------------------





(c)    During the Executive’s Severance Period, the Executive shall be entitled
to reasonable executive outplacement services to be provided by a firm selected
by the Company. Payments shall be made directly to the outplacement firm upon
submission of proper documentation to the Company. If an Executive elects not to
use such outplacement services, the Executive will not be entitled to any cash
payment in lieu thereof.
3.    Section 280G of the Code. Any payment or benefit received or to be
received by an Executive (whether payable pursuant to the terms of this Plan or
any other plan, arrangements or agreement with the Company or any affiliate
thereof) shall be reduced to the extent necessary so that no portion thereof
shall be subject to the excise tax imposed by Section 4999 of the Code, but only
if, by reason of such reduction, the net after-tax benefit received by such
Executive shall exceed the net after-tax benefit that would be received by such
Executive if no such reduction was made. For purposes of this Section, “net
after-tax benefit” shall mean (i) the total of all payments and the value of all
benefits which the Executive receives or is then entitled to receive from the
Company that would constitute “parachute payments” within the meaning of
Section 280G of the Code, less (ii) the amount of all federal, state and local
income taxes payable with respect to the foregoing calculated at the maximum
marginal income tax rate for each year in which the foregoing shall be paid to
the Executive (based on the rate in effect for such year as set forth in the
Code as in effect at the time of the first payment of the foregoing), less
(iii) the amount of excise taxes imposed with respect to the payments and
benefits described in (i) above by Section 4999 of the Code. The foregoing
determination shall be made by a nationally recognized accounting firm (the
“Accounting Firm”) selected by the Company (which may be, but will not be
required to be, the Company’s independent auditors). The Accounting Firm shall
submit its determination and detailed supporting calculations to both the
Executive and the Company within thirty (30) days after receipt of a notice from
either the Company or the Executive that the Executive may receive payments
which may be “parachute payments.” In performing this calculation, it is the
intention of the Company that, for purposes of Section 280G of the Code,
payments be considered reasonable compensation for personal services rendered by
an Executive (or for refraining from performing services) to the maximum extent
permitted by law. If the Accounting Firm determines that such reduction is
required by this Section, such reduction shall be done (A) first by reducing
payments and benefits that do not constitute nonqualified deferred compensation
subject to Section 409A of the Code (unless the Company and the Executive agree
otherwise, first cash payments shall be reduced; next any equity or equity
derivatives that are included under Section 280G of the Code at full value
rather than accelerated value shall be reduced; next any equity or equity
derivatives based on acceleration value shall be reduced with the highest value
reduced first (as such values are determined under Treasury Regulation Section
1.280G-1, Q&A 24); and finally other benefits shall be reduced), and (B) second
by reducing on a pro-rata basis the amount of any payments or benefits that do
constitute nonqualified deferred compensation subject to Section 409A of the
Code (but without changing the time or form in which such payments and benefits
are to be provided).  The Executive and the Company shall each provide the
Accounting Firm access to and copies of any books, records and documents in the
possession of the Executive or the Company, as the case may be, reasonably
requested by the Accounting Firm, and otherwise cooperate with the Accounting
Firm in connection with the preparation and issuance of the determinations and
calculations contemplated by this Section.


7

--------------------------------------------------------------------------------





4.    Plan Administration
(a)    The Plan shall be interpreted and administered by the Committee, who
shall have complete authority, in its sole discretion subject to the express
provisions of the Plan, to make all determinations necessary or advisable for
the administration of the Plan. All questions arising in connection with the
interpretation of the Plan or its administration shall be submitted to and
determined by the Committee in a fair and equitable manner.
(b)    The Committee may from time to time delegate any of its duties hereunder
to such person or persons as the Committee may designate. The Committee is
empowered, on behalf of the Plan, to appoint such agents as it shall deem
appropriate for the proper administration of the Plan. The functions of any such
persons engaged by the Committee shall be limited to the specified services and
duties for which they are engaged, and such persons shall have no other duties,
obligations or responsibilities under the Plan. Such persons shall exercise no
discretionary authority or discretionary control respecting the administration
of the Plan, except to the extent permitted by the Committee. All reasonable
fees and expenses of such persons shall be borne by the Company.
5.    Claims
(a)    If any Executive or other person believes he or she is entitled to
benefits in an amount greater than those which he or she is receiving or has
received, such Executive or other such person or his or her authorized
representative may file a claim with the most senior employee of the Company and
its Affiliates whose responsibilities and duties are primarily related to
compensation matters (the “Claims Administrator”) or such other employee of the
Company which from time to time assumes the responsibilities with respect to the
Plan which are allocated to the Claims Administrator. Such a claim shall be in
writing and state the nature of the claim, the facts supporting the claim, the
amount claimed, and the address of the claimant. The Claims Administrator shall
review the claim and, unless special circumstances require an extension of time
shall, within ninety (90) days after receipt of the claim, give written notice
by registered or certified mail to the claimant of his or her decision with
respect to the claim. If special circumstances require an extension of time, the
claimant shall be so advised in writing within the initial ninety (90) day
period and in no event shall such an extension exceed ninety (90) days. The
notice of the decision of the Claims Administrator with respect to the claim
shall be written in a manner calculated to be understood by the claimant and, if
the claim is wholly or partially denied, set forth the specific reasons for the
denial, specific references to the pertinent Plan provisions on which the denial
is based, a description of any additional material or information necessary for
the claimant to perfect the claim and an explanation of why such material or
information is necessary, and an explanation of the claim review procedure under
the Plan and the time limits applicable to such procedure, including a statement
of the claimant’s right to bring a claim under Section 502(a) of ERISA following
an adverse benefit determination upon review. The Claims Administrator also
shall advise the claimant that such claimant or his or her duly authorized
representative may request a review by the Committee of the denial by the
Committee by filing with the Committee within sixty (60) days after notice of
the denial has been received by the claimant, a written request for such review.
The claimant shall be informed,


8

--------------------------------------------------------------------------------





within the same sixty (60) day period, that he or she (i) may be provided, upon
request and free of charge, reasonable access to, and copies of, all documents,
records and other information relevant to the claimant’s claims for benefits and
(ii) may submit written comments, documents, records and other information
relating to the claim for benefits to the Committee. If a request is so filed,
review of the denial shall be made by the Committee within, unless special
circumstances require an extension of time, sixty (60) days after receipt of
such request, and the claimant shall be given written notice of the Committee’s
final decision. If special circumstances require an extension of time, the
claimant shall be so advised in writing within the initial sixty (60) day period
and in no event shall such an extension exceed sixty (60) days. The review shall
take into account all comments, documents, records and other information
submitted by the claimant relating to the claim, without regard to whether such
information was submitted or considered in the initial benefit determination.
The notice of the Committee’s final decision shall be written in a manner
calculated to be understood by the claimant and shall include specific reasons
for the decision, specific references to the pertinent Plan provisions on which
the decision is based and shall be written in a manner calculated to be
understood by the claimant, a statement that the claimant is entitled to
receive, upon request and free of charge, access to and copies of all documents,
records and other information relevant to the benefit claim and a statement that
the claimant has the right to bring a claim under Section 502(a) of ERISA.
(b)    No legal action for benefits or eligibility under the Plan or otherwise
related to the Plan, including without limitation any lawsuit or any matter
subject to the dispute resolution program described in Section 14, may be
brought by the Executive if he or she has not timely filed a claim and a review
for such benefits or other matter pursuant to Section 5(a) and otherwise
exhausted all administrative remedies under the Plan. No legal action, including
without limitation any lawsuit or any matter subject to the dispute resolution
program described in Section 14, may be brought in connection with any matter
related to the Plan more than one (1) year after the date the Committee provides
written notice of its final decision on the underlying claim.


6.    Withholding Taxes. All payments due under the Plan shall be subject to
required tax or other withholding or garnishment obligations, if any. The
Company shall be authorized to withhold cash from any payment due to satisfy
statutory withholding obligations for the payment of such taxes. The Executive
shall pay to or reimburse the Company for any federal, state, local or foreign
taxes required to be withheld and paid over by it, at such time and upon such
terms and conditions as the Company may prescribe before the Company shall be
required to make any additional payments to the Executive.


7.    Amendment and Termination. The Company shall have the right, in its sole
discretion, pursuant to action by the Board, to approve the amendment or
termination of the Plan, which amendment or termination shall not become
effective until the date fixed by the Board for such amendment or termination,
which date, in the case of an amendment which would be adverse to the interests
of any Executive or in the case of termination, shall be at least one-hundred
twenty (120) days after notice thereof is given by the Company to the Executives
in


9

--------------------------------------------------------------------------------





accordance with Section 17 hereof; provided, however, that no such action shall
be taken by the Board during any period when the Board has knowledge that any
person has taken steps reasonably calculated to effect a Change in Control
until, in the opinion of the Board, such person has abandoned or terminated its
efforts to effect a Change in Control; and provided further, that with respect
to an Executive, on and after a Change in Control, in no event shall the Plan be
amended in a manner adverse to the interests of such Executive or terminated
prior to the end of such Executive’s Termination Period, in each case, except
with respect to an Executive who consents in writing otherwise. Notwithstanding
the foregoing, the Company shall have the discretion and authority to amend the
Plan at any time in accordance with Section 21 of the Plan.
8.    Entire Agreement. Subject to Section 9(a) hereof, any amount paid pursuant
to the Plan shall be paid in lieu of any other amount of severance relating to
salary or bonus continuation, any other continuation of welfare benefits
coverage (other than coverage required by the Consolidated Omnibus Budget
Reconciliation Act of 1985) or any other outplacement services to be received by
the Executive upon termination of employment of the Executive under any
severance plan, policy or arrangement of the Company. Subject to the foregoing,
the rights of, and benefits payable to, an Executive pursuant to the Plan are in
addition to any rights of, or benefits payable to, an Executive under any other
employee benefit plan or compensation program of the Company. All rights of an
Executive under any such plan or program shall be determined in accordance with
the provisions of such plan or program.
9.    Offset, Overpayment and Mitigation.
(a)    If the Company is obligated by law or contract to pay severance pay,
notice pay or other similar benefits, or if the Company is obligated by law or
by contract to provide advance notice of separation (“Notice Period”), then any
payments hereunder shall be reduced by the amount of any such severance pay,
notice pay or other similar benefits, as applicable, and by the amount of any
severance pay, notice pay or other similar benefits received during any Notice
Period.
(b)    The Company may recover any overpayment of benefits hereunder made to an
Executive or an Executive’s estate under this Plan or, to the extent permitted
by applicable law, offset any other overpayment made to the Executive against
any benefits hereunder or other amount the Company owes the Executive or the
Executive’s estate.
(c)    In no event shall an Executive be obligated to seek other employment or
to take other action by way of mitigation of the amounts payable and the
benefits provided to such Executive under any of the provisions of the Plan, and
such amounts and benefits shall not be reduced whether or not such Executive
obtains other employment.
10.    Unfunded Plan. The Plan shall not be funded. No Executive entitled to
benefits hereunder shall have any right to, or interest in, any specific assets
of the Company, but an Executive shall have only the rights of a general
creditor of the Company to receive benefits on the terms and subject to the
conditions provided in the Plan.
11.    Payments to Minors, Incompetents and Beneficiaries. Any benefit payable
to or for the benefit of a minor, an incompetent person or other person
incapable of giving a


10

--------------------------------------------------------------------------------





receipt therefor shall be deemed paid when paid to such person’s guardian or to
the party providing or reasonably appearing to provide for the care of such
person, and such payment shall fully discharge the Company, the Committee and
all other parties with respect thereto. If an Executive shall die while any
amounts would be payable to the Executive under the Plan had the Executive
continued to live, all such amounts, unless otherwise provided herein, shall be
paid in accordance with the terms of the Plan to such person or persons
appointed in writing by the Executive to receive such amounts or, if no person
is so appointed, to the estate of the Executive.
12.    Nonassignability. None of the payments, benefits or rights of any
Executive shall be subject to any claim of any creditor, and, in particular, to
the fullest extent permitted by law, all such payments, benefits and rights
shall be free from attachment, garnishment, trustee’s process or any other legal
or equitable process available to any creditor of such Executive. Except as
otherwise provided herein or by law, no right or interest of any Executive under
the Plan shall be assignable or transferable, in whole or in part, either
directly or by operation of law or otherwise, including without limitation by
execution, levy, garnishment, attachment or pledge; no attempted assignment or
transfer thereof shall be effective; and no right or interest of any Executive
under the Plan shall be subject to any obligation or liability of such
Executive.
13.    No Guaranty of Employment.     Nothing contained in the Plan shall be
construed as a contract of employment between any the Company or other entity
and any individual or as conferring a right on any individual to be continued in
the employment of the Company or other entity.
14.    Dispute Resolution. Except as otherwise provided in the Release, any
dispute, controversy or claim between the Company and the Executive, whether
arising out of or relating to the Plan, the breach of the provisions of the
Plan, or otherwise, shall be settled in accordance with the terms of any then
effective Company alternative dispute resolution program, to the extent such
dispute, controversy or claim is covered by such program.
15.    Successors; Binding Agreement. The Plan shall inure to the benefit of and
be binding upon the beneficiaries, heirs, executors, administrators, successors
and assigns of the parties, including each Executive, present and future, and
any successor to the Company or an Affiliate. The Plan shall not be terminated
by any merger or consolidation of the Company whereby the Company is or is not
the surviving or resulting corporation or as a result of any transfer of all or
substantially all of the assets of the Company. In the event of any such merger,
consolidation or transfer of assets, the provisions of the Plan shall be binding
upon the surviving or resulting corporation or the person or entity to which
such assets are transferred. The Company agrees that concurrently with any
merger, consolidation or transfer of assets referred to in this Section, it will
cause any surviving or resulting corporation or transferee unconditionally to
assume all of the obligations of the Company hereunder.
16.    Headings. The headings and captions herein are provided for reference and
convenience only, shall not be considered part of the Plan and shall not be
employed in the construction of the Plan.


11

--------------------------------------------------------------------------------





17.    Notices. Any notice or other communication required or permitted pursuant
to the terms hereof shall have been duly given when delivered or mailed by
United States mail, first class, postage prepaid, addressed to the intended
recipient at his, her or its last known address.
18.    Effective Date. The Plan shall be effective as of the date General
Electric Company reduces its ownership in Company common stock to a level below
50% (such date, the “Effective Date”) and shall remain in effect unless and
until terminated by the Board pursuant to Section 7 hereof.
19.    Employment with Affiliates. For purposes of the Plan, employment with the
Company shall include employment with any Affiliate.
20.    Governing Law and Venue; Validity. The Plan shall be governed by, and
construed and enforced in accordance with, the internal laws of the State of
Delaware (without regard to principles of conflicts of laws) to the extent not
preempted by Federal law, which shall otherwise control. To the extent any claim
or other legal action involving or related to the Plan may be brought in any
court notwithstanding Section 14 of the Plan, such legal action must be brought
in the United States District Court for the Northern District of New York and no
other federal or state court. If any provision of the Plan shall be held invalid
or unenforceable, such invalidity or unenforceability shall not affect any other
provision hereof, and the Plan shall be construed and enforced as if such
provision had not been included.
21.    Compliance With Section 409A of Code. All payments pursuant to the Plan
are intended to be exempt from Section 409A of the Code to the maximum extent
possible, under either the separation pay exemption pursuant to Treasury
Regulation Section 1.409A-1(b)(9)(iii) or as short-term deferrals pursuant to
Treasury Regulation Section 1.409A-1(b)(4), and the Plan shall be interpreted
and construed consistently with such intent. To the extent the Plan is subject
to Section 409A of the Code, it is intended to comply with Section 409A of the
Code and the Plan shall be interpreted and construed consistently with such
intent. Any payment that is deferred compensation subject to Section 409A of the
Code which is conditioned upon the Executive’s execution of the Release and
which is to be paid during a designated period that begins in one taxable year
and ends in a second taxable year shall be paid in the second taxable year. In
the event the Plan would subject the Executive, or his or her beneficiary, to
taxes or penalties under Section 409A of the Code (“409A Penalties”), the
Committee may amend the Plan to avoid such 409A Penalties, to the extent
possible; provided that in no event shall the Company be responsible for any
409A Penalties that arise in connection with any payments under the Plan and the
Executive shall remain liable for all 409A Penalties as required by applicable
law. Notwithstanding any other provision in this Plan, if any payment to an
Executive is deferred compensation subject to Section 409A of the Code, such
payment shall be delayed until the first payroll date following the six-month
anniversary of the Termination Date or, if the Executive dies following his or
her Separation from Service and before such six-month anniversary, within ninety
(90) days following the date of his or her death.






12